DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's IDS submission filed on 08/02/2022 has been entered and considered.



Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, and would not have rendered obvious, the combination of features recited in Applicant’s independent claims 1, 10 and 19, namely (using claim 19 as an example, similar analysis applies to claims 1 and 10):

a method, comprising: 
Page 6receiving data recorded using one or more cameras of a projection device coupled to a drone device, 
wherein the data corresponds to a physical environment proximate to a plurality of users, wherein the drone device is configured to move within the physical environment while the one or more cameras are recording, and 
wherein the projection device comprises a ball-shaped housing configured to include the one or more cameras; 
generating mapping data of the physical environment based on the received data; 
transferring the mapping data to a map database; 
accessing the mapping data from the map database; 
generating an interactive environment for the plurality of users based on the  accessed mapping data, 
wherein: the interactive environment comprises an augmented reality (AR) environment, a mixed reality (MR) environment, or a virtual reality (VR) environment associated with one or more applications; and 
the interactive environment is configured to allow one or more virtual interactions between a first user and a second user of the plurality of users; 
generating image data based on the interactive environment, wherein the image data corresponds to one or more images associated with the interactive environment; and 
transmitting the image data to the projection device, wherein the projection device is configured to transmit the image data to a plurality of viewing devices configured to project the interactive environment to the plurality of users based on the image data.
.
	The closest prior art to the above features of Applicant’s independent claims includes what is of record and discussed in this application (see e.g. U.S. Patent Application Publication No. 2016/0307373; and U.S. Patent Application Publication No. 2018/0278984 as discussed in the 12/20/2021 Non-Final Rejection), and the following. 

Ramasubramanian, V. (2015). Quadrasense: Immersive UAV-based cross-reality environmental sensor networks (Doctoral dissertation, Massachusetts Institute of Technology), p. 1-75.   The instant reference is directed to immersive reality (e.g. cross reality) that is UAV-based (see Abstract). The UAVs can have sensors (see Section 1.3), be used for collaborative exploration (1.4), and video games (1.5).  
See also Fig. 2-2 for a top-level overview of the system of the instant reference.  The system of the instant reference is designed to implement 3 concepts: (1) experiencing environments immersively with AR capabilities; (2) mission planning and investigation; and (3) computer rendering of environments. See p. 18. Real-time sensor visualizations are also taught (3.2). See also Chapter 4. 

However, the above references, in combination with any of the other references of record in this application, would not have rendered obvious the specific combination of features as recited in Applicant’s independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613